In a proceeding under section 330 of the Election Law, to require the Board of Elections of Suffolk County to place petitioner’s name on the official primary ballot as a candidate of the Republican party for the office of Representative in Congress for the First Congressional District, New York, the petitioner appeals from an order of the Supreme Court, Suffolk County, dated August 27, 1962, which dismissed his petition. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.